DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 13 is objected to because of the following informalities:  the phrase “an outer edge of the one of more tread blocks are” in line 8 should instead be written as --an outer edge of the one of more tread blocks are—for grammatical clarity.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  the additional spacing in “80- 100%” in line 9 should be removed so as to be written as –80-100%--.  Appropriate correction is required.

Claim 23 is objected to because of the following informalities:  the word “ration” in line 3 appears to be a typographical error that should instead be written as –ratio--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitation “wherein an outer edge of the one or more tread blocks are formed from a third coextruded strip having a range of 80- 100% of the second compound and a range of 0-20% of the first compound” in lines 8-10 is not supported by the original disclosure. Neither the original specification or the drawings disclose a third coextruded strip used to form an outer edge of the one or more tread blocks wherein the third coextruded strip has a range of 80-100% of the second compound and a range of 0-20% of the first compound. In particular, there is no disclosure that the third coextruded strip comprises 0-20% of the first compound. 
Claims 14-23 are dependent upon claim 13. 

Claims 13-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 13, the phrase “the second compound” and “the first compound” in line 5 lack sufficient antecedent basis. 
Claims 14-23 are indefinite by dependence on claim 13. 

Regarding claim 16, the phrases “the second layer of compound” in line 1 and “the first layer of compound” in line 2 lack sufficient antecedent basis.

Regarding claim 17, the phrase “the continuous coextruded strip” in line 1 lacks sufficient antecedent basis. Moreover, there are three coextruded strips disclosed in claim 13, thus it is also unclear which coextruded strip is being referred to. For the purposes of examination, the examiner assumes any of the coextruded strips (i.e. first, second, or third) would satisfy the claim limitation. 

Regarding claim 18, the phrase “the continuous coextruded strip” in line 1 lacks sufficient antecedent basis. Moreover, there are three coextruded strips disclosed in claim 13, thus it is also unclear which coextruded strip is being referred to. For the purposes of examination, the examiner assumes any of the coextruded strips (i.e. first, second, or third) would satisfy the claim limitation. 

Regarding claim 19, the phrase “the continuous coextruded strip” in line 1 lacks sufficient antecedent basis. Moreover, there are three coextruded strips disclosed in claim 13, thus it is also unclear which coextruded strip is being referred to. For the purposes of examination, the examiner assumes any of the coextruded strips (i.e. first, second, or third) would satisfy the claim limitation. 

Regarding claim 20, the phrase “a first compound” in line 1 is unclear. It is unclear if this is referring back to the first compound of claim 13 or to a new and different first compound. For the purposes of examination, the examiner assumes –the first compound--. 

Regarding claim 21, the phrase “the first tread compound” in line 2 lacks sufficient antecedent basis. For the purposes of examination, the examiner assumes –the first compound--. 

Regarding claim 22, the phrase “the second tread compound” in line 1 lacks sufficient antecedent basis. For the purposes of examination, the examiner assumes –the second compound--.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 13-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata (JP 2015-013519, see machine translation) (of record) and Losi et al. (US 2007/0295433) (of record).

Regarding claim 13, Sakata discloses a tire (Fig. 1: T) having a tread (Figs. 1-2: 5), wherein the tread has a base layer (Figs. 1-2: 51) formed from a first coextruded strip having a range of 5-80% of a first compound (Figs. 4A-4B: 20b) ([0032]), which falls within and overlaps with the claimed range of 1-9%, and thereby a range of 20%-95% of a second compound (Figs. 4A-4B: 20a), which falls within and overlaps with the claims range of 90-99%. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the percentages of the first and second compounds in the first coextruded strip.  
Sakata further discloses that an outer edge of the one or more tread blocks is -5-formed from a third coextruded strip having a range of 2-50% of the first compound (Figs. 4A-4B: 20b) ([0032]), which falls within and overlaps with the claimed range of 0-20%, and thereby 50-98% of the second compound, which falls within and overlaps with the claimed range of 80-100%. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the percentages of the first and second compounds in the third coextruded strip.  
However, Sakata does not expressly recite that one or more of the tread blocks are formed by a second coextruded strip having a range of 90-99% of the first compound and a range of 1-10% of the second compound. 
Losi teaches a tire comprising a tread with two rubbers, wherein the tread blocks are formed from approximately 80-100% of a second rubber (Fig. 3: see rubber 9 in tread band 6), wherein the lateral edges of the tread are formed from approximately 90-99% of a first rubber and 1-10% of the second rubber (Fig. 3: see lateral edges of tread band 6 with rubbers 10 and 9 in very corner between edge and rubber 10), and wherein an outline of the lateral edges of the tread are formed from approximately 80-100% of the second rubber (Fig. 3: see rubber 9 at edges of tread band 6 that outlines rubber 10). In this manner, thanks to a particular combination of a specific geometric structure of the axially adjacent sectors of the tread band with specific mechanical characteristics of these sectors it is possible to obtain a tread band which is capable to compensate the increase of transversal rigidity of geometric nature due to the wear of the tread band and proportional to the thickness reduction of the band and, in the case of a patterned pneumatic tire, also to the reduction of the sea/land ratio with a progressive increase in the transversal deformability of the portions of elastomeric material defined between the grooves along a radially inner direction ([0015]). Sakata also discloses that the hardness of the tread rubber layers (Figs. 1-2: cap layer 50 and base layer 51) may be adjusted by varying the cross section of the coextruded strip comprising the first and second compounds ([0024], [0032]). In other words, the amount of first and second compounds in the tread layers, including the tread blocks, may be varied to achieve the desired hardness. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Sakata in order to provide a tread structure wherein one or more of the tread blocks are formed from approximately 80-100% of the second compound so as to obtain a tread band which is capable of compensating the increase of transversal rigidity of geometric nature due to the wear of the tread band and proportional to the thickness reduction of the band and, in the case of a patterned pneumatic tire, also to reduce the sea/land ratio with a progressive increase in the transversal deformability of the portions of elastomeric material defined between the grooves along a radially inner direction, as taught by Losi.

Regarding claims 14-15, modified Sakata does not expressly disclose that the second rubber comprises a rubber composition having a shear storage modulus G' measured at 1% strain and 100 °C according to ASTM D5289 ranging from 23 to 50 MPa or ranging from 40 to 60 MPa. However, Sakata does disclose that the hardness (i.e. stiffness) of the rubbers in the tread can be adjusted ([0023]-[0024]). In other words, properties such as hardness, stiffness, elastic modulus and the like (e.g. shear storage modulus) are considered to be result effective variables that can be varied to affect the performance of the tread. While Sakata does not explicitly disclose the value for the shear storage modulus G’ of the second rubber, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said modulus. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the shear storage modulus G’ of the second rubber.

Regarding claim 16, Sakata further discloses that the cross-sectional area of the first compound (Fig. 4B: 20b) may be changed in accordance with the radial direction so as to affect the hardness of the tread ([0032]). One of ordinary skill in the art would readily recognize that changing the cross-sectional area of the first compound in the radial direction will also change its thickness, and thereby the thickness of the compounds in the coextruded strip is considered to be a result effective variable that will affect the hardness of the tread. Case law holds that it is obvious to vary result-effective variables. See MPEP 2144.05. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Sakata in order to provide that the second compound has a thinner gauge than the first compound so as to achieve the desired hardness in the tread.  

Regarding claims 17-19, Sakata discloses that the ribbon rubber is triangular, but that the cross section is not limited to this and other shapes, such as an ellipse (i.e. elliptical) and quadrangle (i.e. rectangular) may be used ([0028]). Case law holds that changes in shape are matters of design choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention is significant. See MPEP 2144.04. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found a trapezoidal cross-sectional shape obvious as well. 

Regarding claim 20, as discussed above in claim 13, Losi teaches a tire comprising a tread with two rubbers, wherein the lateral edges of the tread are formed from approximately 90-99% of the first rubber and 1- 10% of the second rubber (Fig. 3: see lateral edges of tread band 6 with rubbers 10 and 9 in very corner between edge and rubber 10), which falls within and overlaps with the claimed value of 99% of the first rubber, so as to obtain a tread band which is capable of compensating the increase of transversal rigidity of geometric nature due to the wear of the tread band and proportional to the thickness reduction of the band and, in the case of a patterned pneumatic tire, also to reduce the sea/land ratio with a progressive increase in the transversal deformability of the portions of elastomeric material defined between the grooves along a radially inner direction ([0015]). Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the percentage of first rubber in the lateral edges of the tread.
The examiner notes that the claim limitation “lateral edge” is very broad and does not require any particular structure. Accordingly, any portion of the lateral edge of the tread, axially or radially defined (e.g. 1 mm axially inward or 10 mm axially inward; 1 mm radially outward or 10 mm radially outward; entirely defining the axial and/or radial outer edge of the tread or partially defining the axial and/or radial outer edge of the tread), is considered to satisfy the claim limitations, such as discussed above.

Regarding claim 21, Sakata further discloses that each tread block (Figs. 1-2) has an inner portion, wherein the inner portion is formed from 100% of the first tread compound (Figs. 1-2: see white portions of strips in 50 and/or 51 where 52 is not present within tread blocks; Figs. 4A-4B: 20a). 

Regarding claim 22, the examiner notes that the claim limitation “selected for high wear” is a recitation of intended use that does not require any additional structure to the tire. The recitation does not result in a structural difference between the claimed invention and the prior art because Sakata, as discussed in the detailed rejection above, discloses a tire comprising a second compound having reinforcing fillers such as silica and carbon black ([0033]-[0034]), which one of ordinary skill in the art before the effective filing date of the claimed invention would readily recognize help with high wear. Thereby, the second rubber is capable of being selected for high wear.

Regarding claim 23, Sakata further discloses one or more grooves (Figs. 1-2: 5a) located between adjacent tread blocks, wherein each of the one or more grooves has a groove bottom, wherein the groove bottom is formed by a coextruded strip having a volume ratio in the range of 3-50% of the first compound (Figs. 4A-4B: 20b) ([0030], [0032], [0037]), which falls within and overlaps with the claimed range of 0-10% of the first compound, and thereby 50-97% of the second compound (Figs. 4A-4B: 20a), which falls within and overlaps with the claimed range of 90-100% of the second compound. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the percentages of the first and second compounds in the coextruded strip.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 13-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive. 
On page 10 of the Remarks, Applicant argues hindsight reasoning for using Losi. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The examiner refers to the detailed rejection above as to the advantages taught by the overall final tread structure achieved in Losi, even absent a teaching of coextruded strips, which are disclosed in Sakata. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749